The taxpayer appeals from a determination of a deficiency in income and profits tax of $4,MO for the calendar year 1919, resulting from the disallowance of a deduction for salary of its president.
BINDINGS OE PACT.
During the calendar year 1919 the taxpayer paid its president a salary of $9,000. The president performed substantial service during that year, the directors considered that such services were worth $9,000 in that year, and by a resolution duly adopted such salary was authorized. The Commissioner disallowed the deduction. The salary was reasonable.
DECISION.
The deficiency determined by the Commissioner is disallowed.